                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                      Case No. 19-cv-06421-SVK
                                   8                    Plaintiff,
                                                                                             ORDER DENYING JOINT
                                   9             v.                                          ADMINISTRATIVE MOTION
                                  10     ROHIT CORPORATION,                                  Re: Dkt. No. 17
                                  11                    Defendant.

                                  12          This action is currently proceeding under General Order (“G.O.”) 56, which is this
Northern District of California
 United States District Court




                                  13   District’s order governing Americans with Disabilities Act (“ADA”) access litigation. See G.O.

                                  14   56. G.O. 56 requires parties to fulfill certain obligations, including holding an in-person joint site

                                  15   inspection and an in-person settlement meeting, before proceeding to mediation. G.O. 56 ¶ ¶ 7-8.

                                  16          On April 2, 2020, the parties filed a joint motion for relief pursuant to Civil Local Rule 7-

                                  17   11 asking this Court to issue an order allowing them to hold the G.O. 56 ¶ 8 settlement meeting

                                  18   telephonically or through video conference rather than in-person. Dkts. 17, 17-1. However, G.O.

                                  19   56 ¶ 8(b) states that “[p]articipation in the settlement meeting cannot be satisfied by telephone,
                                       video conference, or exchanging letters, emails, or texts. The parties themselves and their counsel
                                  20
                                       must be personally present.” As an in-person settlement meeting must take place before the
                                  21
                                       parties proceed to mediation, the parties’ administrative motion is DENIED. The Court does,
                                  22
                                       however, extend the parties’ deadline to complete the in-person settlement meeting to June 8,
                                  23
                                       2020. The Court also reminds the parties that G.O. 56 does not prohibit them from having
                                  24
                                       telephonic settlement discussions if they believe such discussions will resolve the case.
                                  25
                                              SO ORDERED.
                                  26
                                       Dated: April 9, 2020                                          ______________________________
                                  27                                                                 SUSAN VAN KEULEN
                                                                                                     United States Magistrate Judge
                                  28
